Citation Nr: 9921000	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for the residuals 
of a fracture of the fifth metacarpal of the right hand 
with amputation, little finger (major), currently 
evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for internal 
derangement of the right knee, with removal of meniscus 
and ligamentous repair, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957 and from March 1961 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to an increased evaluation for the residuals of a 
fracture of the fifth metacarpal of the right hand with 
amputation, little finger (major), and entitlement to an 
increased evaluation for internal derangement of the right 
knee, with removal of meniscus and ligamentous repair.  In 
March 1997, the Board remanded these claims for further 
development.

In March 1997 decision, the Board also determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a cervical 
spine injury.  The Board also referred to the RO a claim of 
entitlement to service connection for degenerative joint 
disease of the right knee.

On remand, the RO denied an increased rating for the 
veteran's right knee injury, but granted service connection 
for degenerative joint disease of the right knee, and 
assigned a separate 10 percent disability evaluation.  The 
Board notes that the appellant is generally presumed to be 
seeking the maximum available by law, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  




However, in a May 1999 letter, and in the VA Form 646 
submitted in June 1999, the veteran and his representative 
indicated that the veteran did not wish to appeal the 10 
percent evaluation granted for degenerative arthritis of the 
right knee.


FINDINGS OF FACT

1. The veteran's residuals of a fracture of the fifth 
metacarpal are manifested by amputation of the proximal 
interphalangeal joint, without metacarpal resection.

2. The veteran's internal derangement of the right knee, with 
removal of meniscus and ligamentous repair, is manifested 
by no more than mild limitation of motion, some muscle 
weakness, and complaints of pain, with no evidence of 
ankylosis or additional functional loss due to pain.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
the residuals of a fracture of the fifth metacarpal of the 
right hand with amputation, little finger (major), have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5156 
(1998).

2. The criteria for an evaluation in excess of 10 percent for 
internal derangement of the right knee, with removal of 
meniscus and ligamentous repair, have not been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.7, 4.40, 4.45, 
4.50, 4.71a, Diagnostic Codes, 5259, 5256, 5262, 5260, 
5261 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, the veteran 
has been provided with several recent VA examinations, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claims.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  



In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). ).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1997).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App 225 (1993).




The United States Court of Appeals for Veterans Claims 
(Court) has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful upon objective demonstration, 
or a scar otherwise causing limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 7805 (1998); . 
Esteban, supra.

In addition, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.


With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

I.  Entitlement to an increased 
evaluation for the residuals of a 
fracture of the fifth metacarpal of the 
right hand with amputation, little finger 
(major), currently evaluated as 10 
percent disabling.

Factual Background

Service medical records reflect that in July 1957, the 
veteran suffered a simple fracture of the fifth metacarpal of 
the right hand.  The examiner noted that there was no artery 
or nerve involvement.  In December 1958, the RO granted 
service connection for the veteran's fracture of the fifth 
metacarpal of the right hand, and assigned a zero percent 
disability rating.




After discharge, the veteran experienced a contracture of the 
right little finger, which necessitated removal at the 
proximal interphalangeal joint.  In October 1966, the RO 
increased the veteran's disability evaluation to 10 percent.

In July 1994, the veteran filed a claim of entitlement to an 
increased rating for his service-connected residuals of a 
fracture of the fifth metacarpal of the right hand with 
amputation, little finger (major).

A VA medical certificate dated in July 1994 shows complaints 
of pain and swelling in the right hand.

In October 1994, the veteran was provided with a VA 
examination.  He reported intermittent pain and stiffness in 
his right fifth finger with diminished grip strength and 
increased discomfort during cold weather.  The VA examiner 
noted that examination of the right hand did not reveal a 
surgical scar, but that the little finger had been amputated 
previously at the proximal interphalangeal joint.  The 
examiner found hyperesthesias at the distal stump and that 
the veteran's grip strength was reduced by 25 percent.  The 
examiner noted full range of motion in the 
metacarpophalangeal joints, and diagnosed the veteran with 
the residuals of a fracture of the fifth metacarpal, post-
operative with amputation of the fifth finger.

In December 1994, the veteran was provided with a local 
hearing.  The testimony offered at this hearing related 
primarily to the veteran's claim of entitlement to service 
connection for a cervical spine injury.

In his January 1996 substantive appeal, the veteran indicated 
that, contrary to the VA examiner's report, he did have a 
four-inch scar on his right hand.  He contended that the 
damage to his little finger was caused by too much pressure 
in the cast that he wore during service.

In February 1996, the Social Security Administration found 
that the veteran suffers from several severe impairments of a 
progressive nature and that due to those disabilities, he no 
longer retains the residual functional capacity to perform 
the requirements of any jobs which exist in significant 
numbers at even a sedentary level of exertion.

VA outpatient records dated in March 1996 and April 1996 show 
complaints of severe pain and dysfunction in the right hand.  
The veteran reported that he had been experiencing continuous 
pain in his fifth metacarpal joint and swelling in his hand.  
The examiner noted that there was no swelling on the day of 
examination, and indicated full extension in the fifth 
metacarpal with flexion to 90 degrees.  X-rays were noted to 
show degenerative joint disease of the fifth metacarpal 
joint.

In April 1996, the veteran was provided with another local 
hearing.  The veteran testified that he experiences pain in 
his right hand and that it is difficult to do any kind of 
activity with his right hand without it swelling.  He further 
testified that he has degenerative arthritis in the right 
hand, and that he has been advised by a physician that the 
only way to solve his hand problems is to take off another 
part of his hand.  He also demonstrated that he still has a 
scar from his amputation.

In June 1996, another VA examination was conducted.  The 
examiner found good range of motion at the metacarpal joint, 
and noted that the veteran could make a tight fist and fully 
extend his finger.  The examiner also noted that the veteran 
showed some discomfort in manipulating the fifth metacarpal 
joint phalangeal joint, but was otherwise within normal 
limits.  The diagnosis provided was amputation of the fifth 
ray of the proximal interphalangeal joint.

In October 1997, another VA examination was provided.  The VA 
examiner found that scar from the amputation was well healed, 
but noted the veteran complained when the scar was palpated.  
The examiner indicated that the dorsum of the hand was 
carefully inspected and it was difficult to see the scar in 
the interval between the 4th and fifth metacarpal shafts or 
along the dorsum.  

X-rays revealed a deformity of the fifth metacarpal showing 
slight increase in bowing on the oblique view and a deformity 
in the region of the neck of the metacarpal along the ulnar 
aspect.  The examiner also found that the integrity of the 
joint has been preserved and could not see any degenerative 
changes within the joint itself.  The examiner noted that he 
was unable to find arthritis in the metacarpophalangeal 
articulation.  The VA examiner concluded that the veteran's 
right hand was functional and that the degree of impairment 
would be the equivalent effect of loss of the substance of 
the fifth finger distal to the interphalangeal articulation. 

In a statement submitted in May 1999, the veteran indicated 
that while it is true that the scar on his right hand is 
healed, he has never contended that the scar is causing him 
any trouble.  He contended that the problem is within his 
hand, and indicated that as a result, he has no grip of any 
kind, and experiences both pain and stiffness.

Analysis

The veteran's service-connected residuals of a fracture of 
the fifth metacarpal of the right hand with amputation, 
little finger (major), are currently rated at 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5156 [amputation of 
the little finger].

Under Diagnostic Code 5156, amputation of the little finger 
of the major or minor extremity, when it is without 
metatarsal resection at the proximal interphalangeal joint or 
proximal thereto, is rated as 10 percent disabling.  When 
there is metacarpal resection (more than one-half of the bone 
lost), a 20 percent rating is warranted for either major or 
minor extremity pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5156.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of the 10 percent already assigned under Diagnostic Code 5156 
for the veteran's residuals of a fracture of the fifth 
metacarpal of the right hand with amputation, little finger 
(major).  

The Board acknowledges the veteran's complaints of pain and 
stiffness in his hand.  However, Diagnostic Code 5156 assigns 
specific evaluations based on the level of amputation.  In 
order to warrant a higher disability rating under the 
applicable criteria, the veteran disability would have to 
include amputation of the little finger with metacarpal 
resection.  However, in this case, the medical evidence of 
record clearly demonstrates amputation at the proximal 
interphalangeal joint, and no more, as is warranted for a 10 
percent rating.

As the veteran does have scarring as a result of his 
amputation, the Board has considered the criteria of 
Diagnostic Codes 7803, 7804, and 7805.  However, repeated 
private and VA examinations have shown a well-healed scar 
with no residual pain or tenderness.  In fact, in a May 1999 
statement, the veteran himself indicated that his scar is 
indeed well healed, and that he has never contended that the 
scar itself is causing any of his problems.  As such, a 
separate compensable disability evaluation under any of the 
codes for rating residual scarring is not warranted for the 
veteran's right hand.

In light of the veteran's complaints of pain and limitation 
of motion, the Board has also considered the criteria of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, there is no 
clinical objective evidence of pathology of functional loss 
due to pain, including limitation of motion, weakness, 
arthritis, etc., which would permit assignment of a higher 
evaluation under these criteria.  The Board acknowledges the 
veteran's ongoing complaints of pain.  However, upon 
objective examination, the veteran's disability has been 
consistently shown to be virtually asymptomatic, with only 
slight discomfort noted during the June 1996 examination when 
manipulating the fifth metacarpal phalangeal joint.  In fact, 
the October 1997 VA examiner specifically found that his 
degree of impairment would be the equivalent effect of the 
loss of the substance of the fifth finger distal to the 
interphalangeal articulation, which is already contemplated 
by the criteria of Diagnostic Code 5156.  Although 
degenerative joint disease in the fifth metacarpal was noted 
in an April 1996 VA outpatient record, later VA examinations 
and x-rays were unable to find any such evidence.

Additionally, the October 1997 examiner noted that the 
veteran appeared to have excellent pinch, hook, and grasp 
with his hand, and was able to contact the ring, middle, and 
index fingers to the tips of the palm on fist-making.  There 
were no findings of weakness, deformity, atrophy, 
fasciculation, or other signs of disability sufficient to 
warrant a higher disability rating for functional loss.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's residuals of a fracture of 
the fifth metacarpal of the right hand with amputation, 
little finger (major).


II.  Entitlement to an increased 
evaluation for internal derangement of 
the right knee, with removal of meniscus 
and ligamentous repair, currently 
evaluated as 10 percent disabling.

Factual Background

Service medical records reflect that in June 1962, the 
veteran reported increasing pain in his right knee.  In 
October 1962, he underwent surgery in which the meniscus was 
removed and the anterior cruciate was repaired.  The veteran 
reported at the time that he had had a football injury to his 
knee in 1954, in addition to a compound fracture of the tibia 
when he was 18 that left no complications.  In October 1966, 
the RO granted service connection for internal derangement of 
the right knee, with removal of meniscus and ligamentous 
repair, and assigned a 10 percent disability evaluation under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5259.

In July 1994, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected internal 
derangement of the right knee.  

In August 1995, the RO denied this claim, but the August 1995 
rating decision and the January 1996 statement of the case 
indicate that the RO felt that the veteran's disability was 
more appropriately rated under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

VA outpatient records dated between July 1994 and September 
1994 show complaints of chronic right knee pain.  During a 
July examination, a VA examiner noted that the veteran's 
right knee was slightly tender medially.

In October 1994, the veteran was provided with a VA 
examination.  The veteran reported constant knee pain for 
which he takes 800 milligrams of Motrin three times a day 
with little relief.  The veteran indicated that the pain is 
aggravated with all activities and with changes in the 
weather.  He indicated that he cannot squat or run, and that 
he has swelling if he walks for more than half a mile.  His 
knee reportedly does not lock but it does give way rarely, 
causing occasional falling.  He reported that he spends his 
leisure time doing housework, yard work, fishing, and raising 
horses.

Upon examination, the October 1994 VA examiner noted a well-
healed, nontender 11-centimeter vertical scar.  The VA 
examiner found that the veteran could extend to 10 degrees 
and flex at 90 degrees of marked crepitance.  Tenderness to 
palpation was noted at the medial line joint, with slight 
edema of the joint without effusion or deformity.  Ligaments 
were noted to be intact, and the examiner indicated that the 
veteran ambulated with a slight limp and squatted with 
difficulty.  The VA examiner diagnosed the veteran with a 
post-operative right knee injury with degenerative changes.

VA outpatient records dated between August 1995 and April 
1996 show further complaints of right knee pain.  These 
reports show repeated diagnoses of degenerative joint disease 
of the right knee, described as severe in March 1996, and 
indicated complaints of symptoms such as swelling and pain.

Private medical reports show that the veteran was seen at the 
McCain Orthopedic Clinic in Arizona in December 1995 for 
evaluation of his right knee condition.  During a physical 
examination, a physician noted an obviously varus knee with 
probable medial osteophytes.  The physician found a well-
healed medial scar with no effusion in the knee, and noted 
that x-rays revealed an "amazingly well preserved" joint 
space.  The physician diagnosed the veteran with 
osteoarthritis of the knee, with some varus deformity and 
patellofemoral disease as well.  Because of the good 
preservation of the medial joint space, the physician 
recommended arthroscopic debridement, which was apparently 
undertaken a short time later.

In his January 1996 substantive appeal, the veteran contended 
that the RO overlooked that he had swelling and fluid in his 
right knee as well as the ongoing treatment that he has been 
receiving for his condition.

Following his arthroscopic debridement, the veteran was again 
seen at the McCain Orthopedic Clinic in January 1996 for a 
follow-up evaluation.  The physician found that overall, the 
veteran appeared to be doing great, but that, as would be 
expected, he still has symptoms since the surgery was for 
osteoarthritis.  The physician did find that the veteran's 
knee was better and that he showed no signs of effusion on 
the day of the examination.

In January 1996, the veteran was also seen by Dr. M.D. for 
evaluation of his knee condition.  The physician noted that 
the veteran's knees continue to be fairly problematic, but 
found no evidence of warmth, swelling, or redness consistent 
with synovitis or limitation of his daily activities.  The 
physician diagnosed the veteran with minimally symptomatic 
degenerative disease involving the knees.

In April 1996, a  local hearing was held.  The veteran 
testified that he is unable to enter the job market due to 
his disabilities, and that he has been putting on weight due 
to his inability to exercise.  He also testified that he has 
great difficulty driving, and that his knee often gives out 
on him.  He also indicated that he is unable to straighten 
his knee, and that he is unable to push up with it all, such 
as one would when squatting.  

The veteran further testified that despite what the VA 
examiners have said, he does often experience swelling in his 
right knee, and that he often used a cane for assistance when 
walking up to a few weeks prior to the hearing.

In June 1996, the veteran was provided with another VA 
examination.  The VA examiner noted that the right knee was 
the mirror image of the left, except for a scar on the medial 
side.  The examiner noted full extension to 130 degrees, 
which is equal to that found on the left side.  Ligaments 
were noted to be intact and nontender to stress.  No 
swelling, redness, or effusion was found.  Tenderness to 
palpation all about the right knee was noted.  The VA 
examiner diagnosed the veteran with degenerative arthritis of 
the right knee, with chondroplasty of the patella having been 
performed, and then also degenerative changes in the 
patellofemoral joint.  He also diagnosed some narrowing of 
the joint margin, but that this is a "wear-and-tear" 
change, although more than one would expect for a 59-year-old 
male.

In October 1997, another VA examination was conducted.  The 
veteran reported that in 1996, he had an arthroscopic 
debridement performed and was told that in the future, he 
would require a "total knee done" on the right side.  He 
further reported that climbing stairs or hills requires him 
to place his hand on his right knee for support because it 
does not bend all the way.  Physical examination of his right 
knee revealed flexion contracture to 10 degrees to a flexion 
capability of 110 degrees, compared to 0 to 130 degrees on 
the left side.  The VA examiner indicated that the veteran 
stands in 10 degrees of varus and that he prefers a flexed 
knee position.  A slightly broadened 3.5-inch anteromedial 
scar was noted.  

The VA examiner found prominent anterior tibial tubercles, 
which is suggestive of Osgood-Slaughter syndrome.  
Circumferential measurements of the right calf revealed a 1/2 
inch decrease in size as compared to the left calf.  The 
vastus medial component was noted to appear functional.  The 
VA examiner diagnosed the veteran with progressive 
degenerative joint disease of the right knee, secondary to a 
remote injury.  

The examiner concluded that the severity of the veteran's 
right knee injury is well-expressed by the veteran's 
complaints of pain, muscle weakness and restriction in 
activities such as sitting, stair climbing, and vehicle 
operation.  

Analysis

The Board notes that the veteran's service-connected internal 
derangement of the right knee, with removal of meniscus and 
ligamentous repair, was originally rated at 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5159 [ cartilage, 
semilunar, removal of, symptomatic].  However, in August 
1995, the RO found that the veteran's service-connected 
disability was more appropriately rated under Diagnostic Code 
5261 [limitation of extension of the leg].

Under Diagnostic Code 5259, the symptomatic removal of 
semilunar cartilage will result in a 10 percent disability 
rating, the highest disability rating available under this 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5261, a 0 percent disability rating is 
warranted for limitation of extension to 5 degrees, a 10 
percent disability rating is warranted for limitation of 
extension to 10 degrees, and a 20 percent disability rating 
is warranted for limitation of extension to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

As 10 percent is the highest rating available under 
Diagnostic Code 5159, the Board finds that consideration of 
this code is unwarranted, as it cannot afford the veteran a 
higher evaluation.  

Therefore, the Board will initially address the criteria 
Diagnostic Code 5261, the code under which the veteran's 
disability is presently assigned.  After reviewing the 
evidence of the record, the Board finds that a rating in 
excess of the 10 percent already assigned for the veteran's 
internal derangement of the right knee is not warranted.  

Although some limitation of extension has occasionally been 
noted, such limitation has never been noted to be to 15 
degrees, as would be necessary for a higher evaluation under 
Diagnostic Code 5261.  In fact, on several occasions, both 
private and VA examiners found full range of motion in the 
veteran's knee.

The Board has also considered the criteria of Diagnostic Code 
5260, pertaining to limitation of flexion in the leg, which 
assigns a 20 percent evaluation for flexion limited to 30 
degrees.  However, as noted above, both private and VA 
examiners have repeatedly found almost full range of motion 
in the veteran's right knee.  Although some limitation of 
flexion may have been noted at times, it was never found to 
be to the degree necessary to warrant a higher evaluation 
under Diagnostic Code 5260.

The Board has also considered other criteria applicable to 
knee disabilities.  However, there is no indication in the 
record of ankylosis of the right knee or present impairment 
of the tibia or fibula, as might warrant higher evaluations 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262.

The Board notes that the veteran has been diagnosed with 
degenerative joint disease in the right knee.  The VA General 
Counsel has held that where the medical evidence shows that 
the veteran has arthritis of the knee and where the 
diagnostic code applicable to his disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion may be assigned if there is additional disability 
due to limitation of motion.  VAOPGCPREC 23-97. 

However, in this instance, the applicable rating criteria, 
Diagnostic Code 5261, is already based upon limitation of 
motion.  Further, the RO has already assigned a separate 10 
percent disability evaluation under Diagnostic Code 5003 for 
degenerative joint disease of the right knee.  As such, 
additional consideration of the veteran's arthritis is not 
warranted.


As the veteran does have scarring as a result of surgery, the 
Board has considered the criteria of Diagnostic Codes 7803, 
7804, and 7805.  However, repeated private and VA 
examinations have shown a well-healed scar with no residual 
problems.  Although some tenderness to palpation has been 
noted on the medial side, this has never been attributed to 
the veteran's scar.  Additionally, the scar has not been 
shown to be poorly nourished, or have repeated ulceration. 
Therefore, the Board finds that the criteria for a separate 
evaluation under any of these rating codes have not been met.  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

In light of the veteran's complaints of pain and swelling, 
the Board has also considered the criteria of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Although the Board acknowledges 
that during the last VA examination, the examiner found that 
the veteran does experience pain and muscle weakness, as well 
as a restriction in some activities, the Board finds that the 
veteran's overall disability picture does not warrant a 
higher rating based on functional loss.  There is no 
objective medical evidence of excessive fatigability, 
atrophy, or incoordination, and only mild limitation of 
motion has been found.  Therefore, the Board finds in light 
of the separate 10 percent evaluations already assigned for 
the veteran's internal derangement of the right knee, and 
degenerative joint disease of the right knee, the veteran has 
already been adequately compensated for the level of 
functional loss experienced as a result of his right knee 
disabilities.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the right knee disability.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the foregoing reasons, the Board concludes that the 
evidentiary record does not warrant a grant of entitlement to 
an evaluation in excess of 10 percent for internal 
derangement of the right knee, with removal of meniscus and 
ligamentous repair.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§ 4.7, 4.40, 4.45, 4.50, 4.71a, Diagnostic Codes, 5259, 5256, 
5262, 5260, 5261.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fracture of the fifth metacarpal of the right 
hand with amputation, little finger (major), is denied.

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee, with removal of 
meniscus and ligamentous repair, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

